         Case 3:19-cv-00322-JWD-EWD              Document 31-1       09/16/19 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA


ANNE WHITE HAT, et al                           * CIVIL ACTION NO. 19-CV-00322
vs.                                             * JUDGE JOHN W. deGRAVELLES
JEFF LANDRY, et al                              * MAGISTRATE JUDGE ERIN WILDER-
                                                  DOOMES
*****************************************************************************
                               MEMORANDUM IN SUPPORT OF
                               SHERIFF’S MOTION TO DISMISS



MAY IT PLEASE THE COURT:

         Defendant, Sheriff Ronald Theriot, submits this Memorandum in support of his motion to

dismiss the Complaint. Sheriff Theriot has asserted three grounds for the dismissal of this action:

      1. Venue is not proper in the Middle District of Louisiana;

      2. Plaintiffs lack standing to obtain the prospective relief they have demanded, thereby failing

         to establish subject matter jurisdiction; and

      3. This Court must abstain from exercising jurisdiction with respect to ongoing criminal

         matters pending in the State Court.

         With respect to venue, Plaintiffs have filed suit in the Middle District, alleging that the

Middle District is where a substantial portion of the events giving rise to their claims occurred and

that at least one Defendant resides in this District. (Doc. 1, par. 18.) However, all the protests,

trespasses, and arrests Plaintiffs describe took place in St. Martin Parish, which is in the Western

District. Furthermore, Sheriff Theriot and District Attorney Duhe both reside in the Western

District. Only Attorney General Landry, sued in his official capacity, has a connection with the



                                                   1
        Case 3:19-cv-00322-JWD-EWD              Document 31-1        09/16/19 Page 2 of 9



Middle District, but he has no involvement with this case and is not a proper Defendant. Venue is

not proper in the Middle District.

        With respect to standing, Plaintiffs generally seek a declaration that R.S. 14:61 is

unconstitutional as it pertains to pipelines, and an injunction prohibiting the Defendants from

enforcing that statute as it pertains to pipelines. Article III of the U.S. Constitution requires an

actual case or controversy for Federal jurisdiction to arise. To demonstrate standing, it must be

alleged that each plaintiff has sustained or is immediately in danger of sustaining some direct

injury, which must be both real and immediate, not conjectural or hypothetical. In this case,

Plaintiffs are asking for prospective relief. However, none of the Plaintiffs make the necessary

allegations of real and immediate danger of future injury. They allege only general concerns about

non-specific future events at non-specific locations.

        With respect to abstention, this Court should decline to exercise jurisdiction over the claims

of the three Plaintiffs who were arrested (White Hat, Mejia, and Savage). Criminal proceedings

were begun with the arrests. Once State criminal proceedings have begun, neither injunctive nor

declaratory relief is appropriate in Federal Court absent a showing of bad faith or some

extraordinary circumstance.




   I.      THE MIDDLE DISTRICT IS NOT THE PROPER VENUE.

        The only thing that arguably ties this action to the Middle District is the claim that Attorney

General Landry, who is sued in his “official capacity,” and whose residence is not specifically

alleged, has his main office in Baton Rouge. Plaintiffs allege venue in part based on the claim that

“at least one Defendant resides in this judicial district.” (Doc. 1, Par. 18.) They do not say which

one. In the allegations identifying the Defendants, they make no allegations of the residence of


                                                  2
          Case 3:19-cv-00322-JWD-EWD                     Document 31-1            09/16/19 Page 3 of 9



any of them. (Doc. 1, Par. 30 – 32.) Certainly, Sheriff Theriot and District Attorney Duhe are not

residents of the Middle District. (See Declarations attached to Attorney General’s Motion to

Dismiss.)

          Attorney General Landry, regardless of where he may reside, is not a proper Defendant in

this matter. Plaintiffs have sued the Attorney General based on their assertion that he “exercises

supervision over all district attorneys in the state and has authority to institute a prosecution as he

may deem necessary for the assertion or protection of the rights and interests of the state . . .”

(Doc. 1, Par. 30.) Sheriff Theriot adopts by reference the arguments raised in Attorney General

Landry’s Memorandum in Support of Defendants’ Motion to Dismiss regarding the limits on the

authority of the Attorney General to “supervise” district attorneys or to institute prosecutions, as

well as the sovereign immunity arguments raised therein. None of the substantive allegations of

the Complaint show that the Attorney General played any part in the events at issue in the suit.

Nor do the Plaintiffs make any allegations to support the idea that the Attorney General has taken

any interest in the cases of those Plaintiffs who were arrested. Except for an accidental mention

at the end of Paragraph 31, the only time the Attorney General is mentioned in the Complaint is

when he is named as a Defendant in Paragraph 30.1 This action has been filed in the wrong venue

and should be dismissed.



    II.       THE PLAINTIFFS HAVE                        NOT       DEMONSTRATED                 STANDING            FOR
              PROSPECTIVE RELIEF.

          As the parties asserting Federal jurisdiction, Plaintiffs have the burden of proving that

jurisdiction exists. Simmons v. Smith, 774 Fed. Appx. 228 (5 Cir. 8/5/2019). The question of



1
 Of course, the Attorney General has the right to intervene in the suit to address the constitutionality of the statute,
but that does not make him a proper defendant.

                                                            3
        Case 3:19-cv-00322-JWD-EWD                    Document 31-1           09/16/19 Page 4 of 9



jurisdiction may be decided based upon: 1) the complaint alone; 2) the complaint supplemented

by undisputed facts evidenced in the record; or 3) the complaint supplemented by undisputed facts

plus the court’s resolution of disputed facts. Barrera-Montenegro v. United States, 74 F.3d 657,

659 (5 Cir. 1996). In this case, the complaint alone demonstrates the absence of standing among

the Plaintiffs.

        The Plaintiffs are suing for prospective relief only, asking for a declaratory judgment

regarding the constitutionality of R.S. 14:61 and an injunction to prevent the Defendants from

enforcing this statute as it pertains to pipelines. None of the Plaintiffs allege any intention of

mounting a future protest in St. Martin Parish. They simply allege a concern that if they were to

engage in a protest at some unspecified location within the state, they may not know when they

are violating the statute. The landowner Plaintiffs (Katherine Aaslestad, Peter Aaslestad, Theda

Wright, Alberta Stevens, and Judith Hernandez) simply allege that they are concerned about the

people who were arrested and whether they can be on their own property. (Doc. 1, par. 23 and

25.) Plaintiffs Harry Joseph, RISE St. James, 350 New Orleans, and Louisiana Bucket Brigade

are concerned with St. James Parish rather than with St. Martin Parish. (Doc. 1, Par. 26 – 29.)

None have alleged that they have been threatened with arrest by Sheriff Theriot. Plaintiffs White

Hat, Mejia, and Savage allege arrests in August and September of 2018 in St. Martin Parish, but

as of the filing of this suit in May of 2019, do not allege any immediate plans to launch additional

protests or demonstrations in St. Martin Parish. From September 2018 through the filing of this

suit in May 2019, Plaintiffs have not identified any encounter with any St. Martin Parish Sheriff’s

deputy, nor any encounter with Sheriff Theriot himself.2


2
  This is not surprising since construction of the Bayou Bridge Pipeline within St. Martin Parish was completed in
November and construction within Louisiana was completed by about the end of December. Plaintiffs have alleged
that the pipeline was controversial, but they have made no allegation that construction of this pipeline was ongoing
when their suit was filed.

                                                         4
       Case 3:19-cv-00322-JWD-EWD               Document 31-1        09/16/19 Page 5 of 9



       Under Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-561 (1992), in order to establish

standing, Plaintiffs must demonstrate three elements:

       1. Each plaintiff has suffered some injury in fact - an invasion of a legally protected interest

       which is concrete and particularized, and actual or imminent;

       2. There is a causal connection between the injury and the conduct of the defendant that is

       the subject of the compliant; and

       3. That it is likely, as opposed to merely speculative, that the injury will be redressed by a

       favorable decision.

When a plaintiff sues for injunctive relief, the prospective injury must be “real and immediate.”

As the court phrased it in O’Shea v. Littleton, 414 U.S. 488, 493 (1974):

       Plaintiffs in the federal courts ‘must allege some threatened or actual injury resulting from
       the putatively illegal action before a federal court may assume jurisdiction.’ . . . There
       must be a ‘personal stake in the outcome’ such as to ‘assure that concrete adverseness
       which sharpens the presentation of issues upon which the court so largely depends for
       illumination of difficult constitutional questions.’ . . . Nor is the principle different where
       statutory issues are raised. . . . Abstract injury is not enough. It must be alleged that the
       plaintiff ‘has sustained or is immediately in danger of sustaining some direct injury’ as the
       result of the challenged statute or official conduct. . . . The injury or threat of injury must
       be both ‘real and immediate,’ not ‘conjectural’ or ‘hypothetical.’
       [Internal citations omitted.]


In O’Shea, the plaintiffs were minority and/or poor residents of Cairo, Illinois who alleged

discriminatory enforcement of criminal laws and bail administration by local law enforcement and

judicial officers. The Court found that even though some of the plaintiffs had been arrested in the

past, none alleged a specific threat of prospective arrest in the immediate future. The Court found

that jurisdiction was lacking.

       A similar result was reached in City of Los Angeles v. Lyons, 461 U.S. 95 (1983). In that

case, the plaintiff had been arrested after a traffic stop and alleged that he was placed in a



                                                  5
       Case 3:19-cv-00322-JWD-EWD               Document 31-1       09/16/19 Page 6 of 9



chokehold. Along with a claim for damages, he asserted a claim for declaratory and injunctive

relief. The matter was tried on the claim for a preliminary injunction; the damage claim was

severed. 461 U.S. at 99, and fn. 6. The Court found that the prior arrest and choking incident from

five months before the suit did not establish that the plaintiff would again be stopped and subjected

to a chokehold. 461 U.S. at 105. Even the allegation that the police routinely applied chokeholds

“falls far short of the allegations that would be necessary to establish a case or controversy between

these parties.” Id. The Court dismissed the claim for equitable relief for lack of jurisdiction.

       By contrast, in the case of Steffel v. Thompson, 415 U.S. 452 (1974), the plaintiff and his

companion were handing out anti-war leaflets in a shopping center when the owner of the shopping

center complained to the police, and the police threatened plaintiff and his companion with arrest

if they did not leave. Plaintiff and his companion left, but they returned a couple of days later and

were again threatened with arrest if they did not leave. Plaintiff’s companion remained and was

arrested. Plaintiff left to avoid arrest. Plaintiff alleged that he desired and intended to return to

hand out leaflets at the shopping center, and that he believed he had the right to do so even over

the objection of the shopping center owner, but that he did not want to risk arrest. In that case, the

Court found the “real and immediate” threat of injury required for standing. Also note that in

Steffel the Court held that a plaintiff in an action for declaratory judgment does not need to allege

and prove irreparable injury (as required for an injunction), but must still establish standing by

showing a real and immediate threat of injury. 415 U.S. at 458-459.

       The contrast between Steffel and the present case could hardly be more stark. Plaintiffs in

the present case have not identified a specific protest or demonstration that they plan to carry out,

much less a specific location or law enforcement jurisdiction. As far as the Complaint discloses,

the next protest may be in St. James Parish, where an injunction or judgment involving Sheriff



                                                  6
          Case 3:19-cv-00322-JWD-EWD            Document 31-1       09/16/19 Page 7 of 9



Theriot will be of no use whatsoever (thus undermining the “redressability” element of standing

as well). Plaintiffs have not identified any specific future activity at all. They simply profess to

be concerned about what they contend to be vague or overly broad language in R.S. 14:61. In

parts of the Complaint they reveal their real concern to be that protest activity that used to result

in a misdemeanor citation can now result in a felony arrest. (Doc. 1, Par. 11, 103, and 104.)

Plaintiffs’ general concerns are not enough to establish the real and immediate threat of injury

required to invoke Federal jurisdiction. Their suit must be dismissed for lack of jurisdiction.



   III.      THE COURT MUST ABSTAIN FROM EXERCISING JURISDICTION OVER THE
             CLAIMS OF THE THREE PLAINTIFFS WHO WERE ARRESTED.


          In Younger v. Harris, 401 U.S. 37 (1971), the Court addressed the federalism concerns that

require Federal Courts to abstain from issuing injunctions regarding State Court criminal

proceedings in the absence of bad faith prosecution or extraordinary circumstances threatening

great and immediate irreparable injury. In the companion case of Samuels v. Mackell, 401 U.S.

66 (1971), the Court held that the abstention doctrine extended to declaratory judgment actions,

and that such actions are prohibited once state criminal proceedings have begun (absent bad faith

prosecution or extraordinary circumstances). See also, Kugler v. Helfant, 421 U.S. 117 (1975) (In

the absence of exceptional circumstances creating a threat of irreparable injury, both great and

immediate, a federal court must not intervene by way of either injunction or declaratory judgment

in a pending state criminal prosecution.) In Bice v. Louisiana Public Defender Bd., 677 F.3d 712,

716 (5 Cir. 2012), the Younger abstention doctrine was held to require three elements:




                                                  7
       Case 3:19-cv-00322-JWD-EWD               Document 31-1       09/16/19 Page 8 of 9



       -   An ongoing criminal proceeding, or a very limited class of civil proceedings (See,

           Sprint Communications, Inc. v. Jacobs, __ U.S. __, 134 S.Ct. 584, 187 L.Ed.2d 505

           (2013);

       -   An important state interest at stake; and

       -   An adequate opportunity to raise the issue being litigated in the state proceeding.

       In Doran v. Salem Inn, Inc., 422 U.S. 922 (1975), the Court held that Samuels barred

declaratory relief for a plaintiff who was served a criminal summons the day after the Federal suit

was filed. Service of the summons began the state criminal proceeding for purposes of abstention.

Doran involved three different bars who were challenging an ordinance against topless dancing.

Two of the bar owners maintained compliance with the challenged ordinance after it went into

effect and while their Federal suit was pending. However, the third bar owner re-started the

practice of topless dancing the day after his Federal suit was filed, and he was immediately served

with a summons for the violation. The Supreme Court held that the service of the summons

initiated the state criminal proceedings and required the Federal Court to abstain from exercising

jurisdiction over the third bar owner’s claims, particularly since the Federal suit was in an

embryonic stage when the state criminal proceeding began.

       In the present case, state criminal proceedings were begun against Plaintiffs White Hat,

Mejia, and Savage when they were arrested. There can be no meaningful difference between the

service of the summons by the officers in Doran and the arrests by the officers in the present case.

Under Louisiana law, a summons may be used instead of an arrest in some circumstances. LSA –

C. Cr. P. art. 211. Functionally, they are the same thing. With respect to the second element of

Younger abstention, the State has an obvious interest in the administration of its criminal laws and

in any decision regarding the constitutionality of one of those laws. Finally, the arrestees will have



                                                  8
         Case 3:19-cv-00322-JWD-EWD             Document 31-1          09/16/19 Page 9 of 9



an adequate opportunity to raise any challenge to the constitutionality of R.S. 14:61 in any State

Court proceedings. This Court must abstain from exercising jurisdiction over the claims of

Plaintiffs White Hat, Mejia, and Savage.

   IV.      CONCLUSION

         For all of the foregoing reasons, this Honorable Court should dismiss the Complaint, or,

alternatively, the matter should be transferred to the United States District Court for the Western

District of Louisiana.

                                               Respectfully submitted,

                                               OATS & MARINO
                                               A Partnership of Professional Corporations

                                               ___s/ Patrick McIntire________________
                                               PATRICK B. McINTIRE (La. 17052)
                                               100 E. Vermilion Street, Suite 400
                                               Lafayette, La. 70501
                                               Ph. 337-233-1100
                                               pmcintire@oatsmarino.com
                                               Counsel for Sheriff Theriot


                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 16, 2019, a copy of the foregoing pleading was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

to counsel for all parties by operation of the court’s electronic filing system. I also certify that I

have mailed by United States Postal Service this filing to the following non-CM/ECF participants:

NONE.

                                ________s/ Patrick McIntire______
                                    PATRICK B. McINTIRE




                                                  9
